


EXHBIT 10(dc)


National Western Life Insurance Company
2012 OFFICER Bonus Program




This 2012 Officer Bonus Program (the “Program”) is designed to reward eligible
Officers (excludes CEO, President & COO, Domestic Marketing Officers, and
International Marketing Officers) of National Western Life Insurance Company
(the “Company”) for their performance in assisting the Company in achieving
pre-determined sales targets while managing to its expense and profit criteria.
The Program was adopted by the Compensation and Stock Option Committee of the
Board of Directors of the Company (the “Committee”) on December 14, 2011. A
Senior Vice President, Vice President, or Assistant Vice President of the
Company who is designated by the Committee as a participant in the Program (a
“Participant”) shall be eligible to receive a bonus hereunder.
The Plan incorporates three measurable performance factors: (1) Company sales,
which are defined as net placed annualized target premium for Life business and
as total placed premium for Annuity business, (2) Company expense management,
and (3) overall Company profitability. The bonus percentages included in the
tables below pertain to Participants who are eligible officers at the Senior
Vice President, Vice President and Assistant Vice President levels. The bonus
percentages for Participants who are Vice Presidents are determined using
one-half of the bonus percentages shown for Senior Vice Presidents. The bonus
percentages for Participants who are Assistant Vice Presidents are determined by
using one-fourth of the bonus percentages shown for Senior Vice Presidents.
Each of the above performance factors will have an assigned target level for
purposes of the Program. Assuming a “par” performance (i.e., achieving each
target level), the weighting of the bonus percentage (applied to Base Salary (as
defined below)) is 7.5% for sales performance, 7.5% for expense management
performance, and 15% for profitability, for an overall par bonus percentage of
30% for Senior Vice Presidents. Actual results compared to the targets can
either increase or decrease each of these individual percentages as explained in
the following sections. However, the total bonus percentage cannot exceed 30%
for Senior Vice Presidents, 15% for Vice Presidents and 7.5% for Assistant Vice
Presidents. For purposes of the Program, the Base Salary of each Participant is
his annual base salary for 2012 (prorated for Participants who are not employed
by the Company for the entire 2012 performance period from January 1, 2012
through December 31, 2012) as certified by the Committee in its sole discretion.



Page 1 of 6
 
December 14, 2011

--------------------------------------------------------------------------------






Company Sales Component:


The sales component of the Program is further subdivided between Life production
and Annuity production. For 2012, the bonus sales goals for each line of
business of the Company are:


•
International Life -- $30,500,000 net placed annualized target premium

•
Domestic Life -- $7,000,000 net placed annualized target premium

•
Annuities -- $1,000,000,000 total placed premium



The Company's New Business Market Summary Report (NWAR60) will be the source of
sales results for purposes of this Program. The bonus percentage corresponding
with each sales production levels achieved in 2012 will be applied to 100% of
the Participant's Base Salary in accordance with the following grid:


International Life Placed Target
Bonus %*
$27,500,000
2.00%
$29,000,000
2.25%
$30,500,000
2.50%
$32,000,000
2.75%
$33,500,000
3.00%



*Reduce by one-half for participants who are Vice Presidents and by
three-fourths for participants who are Assistant Vice Presidents.


Domestic Life Placed Target¹
Bonus %*
$5,000,000
2.00%
$6,000,000
2.25%
$7,000,000
2.50%
$8,000,000
2.75%
$9,000,000
3.00%



¹Net placed annualized premium derived from the sale of Life Advantage is
excluded.
*Reduce by one-half for participants who are Vice Presidents and by
three-fourths for participants who are Assistant Vice Presidents.




Annuities Placed Total Premium
Bonus %*
$800,000,000
2.00%
$900,000,000
2.25%
$1,000,000,000
2.50%
$1,100,000,000
2.75%
$1,200,000,000
3.00%



*Reduce by one-half for participants who are Vice Presidents and by
three-fourths for participants who are Assistant Vice Presidents.

Page 2 of 6
 
December 14, 2011

--------------------------------------------------------------------------------






The level shaded in gray represents the Company's sales goal for each segment
for purposes of the bonus Program and represents the par performance level. If
net placed annualized target premium or total placed premium, as applicable, for
a segment is below the lowest target amount for that segment, no bonus
percentage will be earned for that segment. The bonus percentage shown for each
specified amount of net placed annualized target premium or total placed
premium, as applicable, applies if actual performance is equal to or greater
than the amount shown and, except for the last level, is less than the amount
shown for the next level.


Company Expense Management Component:
The expense component of the Program is based upon a ratio of actual expenses as
reported in the Company's statutory financial statements to a targeted level of
expenses based upon historical ratios of life expenses to life premiums and
annuity expenses to annuity premiums. For purposes of this measurement, expenses
include General Expenses; Taxes, Licenses & Fees; and the Change in Loading as
reported in the Company's statutory income statement.
Targeted expense levels will be determined by applying historical
expense-to-premium factors, separately for life and annuity lines of business,
to actual premiums during the bonus period. These historical factors are as
follows:
LOB Premiums
Expense %
Life
17.40
%
Annuities:
 
If premiums < $800 million
3.10
%
If premiums > $800 million
1.60
%



Actual expenses will be compared to targeted expenses for purposes of
determining a ratio. The “par” ratio of actual expenses to targeted expenses is
100% for this bonus component. The bonus percentage corresponding with the
actual expense to targeted expense ratio achieved will be applied to 100% of
each Participant's Base Salary in accordance with the following grid:


Ratio of Actual Expense to Targeted Expense
Bonus %*
112.5% and above
0.00%
107.5% to 112.5%
5.00%
102.5% to 107.5%
6.25%
97.5% to 102.5%
7.50%
92.5% to 97.5%
8.75%
92.5% and below
10.00%



*Reduce by one-half for participants who are Vice Presidents and by
three-fourths for participants who are Assistant Vice Presidents.


The bonus percentage shown for each specified range level applies if the ratio
of actual expenses to targeted expenses achieved is greater than the lower limit
shown in the level and, except for the last level, is equal to or less than the
upper limit shown for the same level.

Page 3 of 6
 
December 14, 2011

--------------------------------------------------------------------------------






For purposes of the expense component, special consideration may be given at the
discretion of the Compensation Committee for items of an unusual and/or
non-recurring nature (e.g., excess pension contributions) that are beyond the
control of Company management.


Company Profitability Component:
The profitability component of the Program is based upon the Company's GAAP
return on assets (ROA) percentage as derived from the segment results reported
in the Company's Form 10-K. The ROA percentage is calculated as the sum of GAAP
segment net operating earnings divided by the sum of the Company's beginning of
the year GAAP segment assets. Segment GAAP net operating earnings are after
federal income taxes but exclude realized gains and losses on investments. As
the GAAP results, including segment information, reported in the Form 10-K are
audited by the Company's independent auditors, the ROA calculation will be
finalized at the time the Company's Form 10-K for the year is filed with the
SEC.
The bonus percentage corresponding with the Company's actual ROA percentage for
2012 will be applied to 100% of each Participant's Base Salary in accordance
with the following grid:




ROA %
Bonus %*
0.675% to 0.825%
9.00%
0.825% to 0.975%
12.00%
0.975% to 1.125%
15.00%
1.125% to 1.275%
18.00%
1.275% and above
21.00%



*Reduce by one-half for participants who are Vice Presidents and by
three-fourths for participants who are Assistant Vice Presidents.


If the Company's actual ROA percentage achieved in 2012 is less than the lowest
percentage shown (0.675%), no bonus percentage will be earned. The bonus
percentage shown for each specified ROA percentage range level applies if the
actual ROA percentage achieved is greater than the lower limit shown in the
level and, except for the last level, is equal to or less than the upper limit
shown for the same level.


Administration:


Determination of Bonuses.  After audited GAAP financial statements become
available for the 2012 performance period, the Committee shall determine the
extent to which the three measurable performance factors have been achieved and
the bonus percentage for the Participants for 2012. The Committee shall certify
such determination in writing. The Company's independent auditors will also
review the calculation of the bonus percentage for compliance with the details
of this Program as part of the Company's audited financial statements.
Notwithstanding any contrary provision of the Program, the Committee, in its
sole discretion, may eliminate or reduce the bonus payable to any Participant
below that which otherwise would be payable under the Program formula.

Page 4 of 6
 
December 14, 2011

--------------------------------------------------------------------------------






Timing and Form of Payment.  After the bonus amount is certified by the
Committee, the bonuses shall be paid in cash in a single lump sum. Such payment
shall occur on or after January 1, 2013 and on or before March 15, 2013. Bonus
payments are intended to qualify as short-term deferrals under section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and shall be paid not
later than the latest specified payment date (March 15, 2013). The Company shall
have the authority to delay the payment of any bonus under the Program to the
extent it deems necessary or appropriate to comply with Code
section 409A(a)(2)(B)(i).


Effect of Termination.
•
If a Participant terminates employment with the Company for any reason after the
end of the 2012 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee, subject to reduction or elimination under the last
sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment.



•
If a Participant terminates employment with the Company prior to the end of the
applicable 2012 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee in its sole discretion),
the Committee shall reduce the Participant's bonus proportionately based on the
date of termination (and subject to further reduction or elimination under the
last sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment).



•
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.



•
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant's beneficiary of record.



Source of Payments.  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company. The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the Company.
The Program shall be unfunded. The Company may maintain bookkeeping accounts
with respect to Participants who are entitled to bonuses under the Program, but
such accounts shall be used merely for bookkeeping convenience. The Company
shall not be required to segregate any assets that may at any time be
represented by interests in bonuses nor shall the Program be construed as
providing for any such segregation.
Committee Administration.  The Program shall be administered by the Committee.
The Committee shall have complete discretion and authority to administer the
Program and to interpret the provisions of the Program. Any determination,
decision, or action of the Committee in connection with the construction,
interpretation, administration, or application of the Program shall be final,
conclusive, and binding upon all persons, and shall be given the maximum
deference permitted by law. The Committee may amend or terminate the Program at
any time without the consent of any Participant by adoption of a written
instrument.

Page 5 of 6
 
December 14, 2011

--------------------------------------------------------------------------------






Miscellaneous.  The Company shall withhold all applicable taxes and other
amounts required by law to be withheld from any bonus payment, including any
non-U.S., federal, state, and local taxes. A Participant's rights under this
Program will not be assignable, transferable, pledged, or in any manner
alienated, whether by operation of law or otherwise, except as a result of death
or incapacity where such rights are passed pursuant to a will or by operation of
law. Any assignment, transfer, pledge, or other disposition in violation of this
provision will be null and void. Nothing in the Program shall interfere with or
limit in any way the right of the Company to terminate any Participant's
employment at any time, nor confer upon any Participant any right to continue in
the employment of the Company. Bonuses payable hereunder shall constitute
special discretionary incentive payments to the Participants and will not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Company or under
any agreement with a Participant, unless the Company specifically provides
otherwise. The Program and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the Code, shall be governed by
the law of the State of Texas, without giving effect to conflict or choice of
laws provisions thereof. This Program shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, assigns, and personal representatives. The captions used in this
Program are for convenience only and shall not be construed in interpreting the
Program. Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely. This Program constitutes the final and complete expression of
agreement with respect to the subject matter hereof and may not be amended
except by a written instrument adopted by the Committee.



Page 6 of 6
 
December 14, 2011